Citation Nr: 9911082	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's daughter, and Appellant's son



ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

This appeal arises from a rating action of the Salt Lake 
City, Utah, regional office (RO).  Following a March 1997 
request from the appellant, the claims folder was transferred 
to the RO in Oakland, California.


FINDINGS OF FACT


1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  The veteran died at the age of 69 years in August 1995.

3.  According to his corrected death certificate, the 
immediate cause of death was hypertensive atherosclerotic 
cardiovascular disease.  Complications of superficial 
phlebitis were listed as a significant condition that had 
contributed to death but was not related to the immediate 
cause of death.

4.  In March 1999, a medical expert opined that an 
unspecifiable disease process had caused the veteran's death, 
but that the likely causes of death were stroke, coronary 
artery disease, or a pulmonary embolism.

5.  At the time of the veteran's death, service connection 
was in effect for the residuals of a gunshot wound to the 
right shoulder, moderate, Muscle Group II, evaluated as 
20 percent disabling; varicose veins of the right lower leg, 
evaluated as 10 percent disabling; and infectious hepatitis, 
evaluated as noncompensably disabling.

6.  An incident of service, to include the veteran's service-
connected disabilities, was not causally connected to death 
and did not contribute substantially or materially to cause 
the veteran's death by combining with any other disease or 
disorder to cause or assist in the production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that she has presented a claim that is 
plausible.  The Board of Veterans' Appeals (Board) finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation Department of 
Veterans Affairs (VA) to assist the appellant in the 
development of her claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).


I.  Factual Background

Service medical records reveal that the veteran sustained a 
moderately severe penetrating gunshot wound to the right 
axilla in action in June 1945.  In October 1945, the veteran 
was hospitalized for the treatment of acute infectious 
hepatitis, moderately severe.  Upon separation examination in 
July 1946 moderate right leg varicose veins were observed.  
Examination of the cardiovascular and neurological systems 
yielded normal results.

Upon VA examination in June 1963, the cardiovascular system 
was clinically evaluated as normal.  The examiner observed 
large tortuous lesser saphenous varices in the right knee 
area, smaller greater saphenous varices below the right knee, 
and massive greater saphenous varices above and below the 
left knee.  The examiner made a diagnosis of bilateral severe 
greater and less saphenous varices.  Upon musculoskeletal 
examination, the veteran reported that he had sustained a 
wound to the right leg at the same time that he had incurred 
the gunshot wound to the right axilla in service.  Following 
examination, the examiner diagnosed a history of a gunshot 
wound to the right anterior axillary fold, with a residual 
nonadherent, nontender scar and no other objective 
abnormalities; an alleged shell fragment wound of the right 
calf, with a residual nonadherent, nontender scar and no 
other objective abnormalities; and bilateral severe greater 
and lesser saphenous varices.

In a July 1963 rating decision, the RO granted service 
connection for the residuals of a gunshot wound to the right 
shoulder, moderate, Muscle Group II, evaluated as 20 percent 
disabling; varicose veins of the right lower leg, evaluated 
as 10 percent disabling; and infectious hepatitis, evaluated 
as noncompensably disabling.  The RO denied the claim for 
service connection for varicose veins of the left lower leg.

Following VA examination in June 1968, the examiner's 
impression was of a history of a gunshot wound to the right 
anterior axillary fold, with a residual nonadherent, 
nontender scar and subjective aching on prolonged use or 
heavy work with the shoulder; and severe greater and lesser 
saphenous varices below the right knee.  It was noted that 
the varices had progressed markedly since the last 
examination.  Surgery was recommended.

In a May 1977 statement, a private physician noted that the 
veteran had been off from work for medical care, but could 
return.  It was noted that it had been suggested that the 
veteran seek permanent disability for his medical problems.

Upon service department examination in June 1977, conducted 
in conjunction with the veteran's civil service position, the 
veteran reported that his varicose veins had had their onset 
in service and that they had worsened each year.  The 
examiner observed labile blood pressure and affect changes, 
with depression and moodiness.  There were extremely tortuous 
greater saphenous varicose veins of the left leg, with lesser 
saphenous involvement, to the thigh, with pain, disability, 
and swelling.  It was noted that there was possible deep 
saphenous occlusive disease.  Severe varicose veins of the 
saphenous systems of the right leg to the knee were observed.  
The examiner diagnosed hypertensive vascular disease, chronic 
depression and severe varicose veins of both legs with 
occlusive disease of the deep saphenous.

On a June 1977 medical disability retirement form, it was 
noted that the veteran had marked varicose veins of both 
lower legs and some just above the knees.  It was further 
noted that the varicose veins had been present since the 
veteran's entry into civil service and had been characterized 
as moderate during the pre-employment physical examination of 
1951.  The veteran reported that he had recently tried 
support hose, but that it had been "too late."  He stated 
that his physician had told him that he should not undergo an 
operation.  It was noted that there had been no time lost 
from work for this problem.

A July 1979 VA Form 119, Report of Contact, indicates that 
the veteran informed the RO that his extensive varicose veins 
below the right knee had remained essentially unchanged for 
the "past 10 or 15 years."  He reported no history of 
thrombosis or thrombophlebitis.  He reported that the 
varicose veins in the left leg had appeared many years after 
his separation from service.

A private medical record reveals that the veteran complained 
of pain and swelling of the left leg in June 1995.  
Superficial phlebitis was assessed.

The veteran died at the age of 69 years in August 1995.  
According to his corrected death certificate, the immediate 
cause of death was hypertensive atherosclerotic 
cardiovascular disease.  Complications of superficial 
phlebitis was listed as a significant condition that had 
contributed to death but was not related to the immediate 
cause of death.

The August 1995 coroner's examination report reflects 
findings of blood pressure under control, a tortuous left 
leg, varicose veins, and superficial phlebitis.  It was noted 
that the veteran had collapsed suddenly.  Hypertensive 
atherosclerotic cardiovascular disease was the gross 
diagnosis.

In an August 1995 letter, the private physician who treated 
the veteran in June 1995 reported that the veteran had 
complained of painful swelling of the left leg at that time.  
It was noted that an examination had revealed evidence of 
chronic severe venous insufficiency with extensive 
varicosities of the left calf.  Superficial phlebitis, 
possibly a component of deep-vein thrombosis, was diagnosed.  
The physician reported that the coroner had contacted him 
after the veteran had suffered a "sudden death syndrome."  
It was noted an acute pulmonary embolism in the context of 
untreated deep-venous thrombosis was a possible cause of 
death.  The physician noted that he had recently been 
informed by the veteran's family that the veteran had 
suffered a war wound in which shrapnel had injured the left 
calf, resulting in the subsequent development of obvious 
venous varicosities at a young age.

At a June 1996 hearing, The appellant testified that the 
veteran had told her that he had incurred shrapnel wounds to 
the backs of his legs, where the varicose veins had first 
became obvious.  The appellant's daughter testified that her 
father had told his family that he had been wounded in the 
cheek, shoulder, leg, and foot in Okinawa.  She stated that 
the veteran had told her that his leg problems had been 
caused by spending hours on guard duty and getting shot in 
the legs.  She testified that, less than forty-eight hours 
prior to the veteran's death, the veteran had complained of 
tenderness and a hot pain in his thighs.  The appellant's son 
testified that his father had complained of blood clots and 
pain in his legs.

In conjunction with her hearing testimony, the appellant 
submitted postmortem photographs of the veteran's legs.

At her hearing before a Member of the Board in June 1998, the 
appellant testified the veteran's hypertension had been 
controlled by medication since the 1980s.  She stated that 
the veteran had open sores on both legs and had suffered from 
blood clots.  She testified that the varicose veins on both 
legs had been severe.  She reported that she had noticed the 
varicose veins of the veteran's left lower extremity soon 
after she married him in 1947.  The appellant's daughter 
testified that she had requested an autopsy, but had been 
informed that the pathologist was too busy to perform an 
autopsy on a man of the veteran's age who had died a sudden 
death.  She reported that the coroner had told her it was a 
strong possibility that the veteran had died of deep vein 
thrombosis, although the nature of the veteran's condition 
had been unclear because he refused to undergo 
hospitalization for a study of deep vein thrombosis.

In March 1999, a VHA (Veterans Health Administration) medical 
expert reviewed all of the evidence of record and provided a 
medical opinion in response to a Board request.  The Board 
posed the following three questions:

1.  What is the probability that the veteran's 
service-connected varicose veins of the right 
lower extremity, as opposed to any other 
disability, including his nonservice-connected 
venous disability of the left lower extremity, 
caused his death?

2.  What is the probability that the veteran's 
service-connected varicose veins of the right 
lower extremity, as opposed to any other 
disability, including his nonservice-connected 
venous disability of the left lower extremity, 
contributed materially or substantially to cause 
or hasten his death?

3.  What is the probability that the veteran's 
service-connected varicose veins of the right 
lower extremity, as opposed to an other 
disability, including his nonservice-connected 
venous disability of the left lower extremity, 
resulted in debilitating effects and general 
impairment of health to an extent that would 
render the person materially less capable of 
resisting the effects of other disease or injury 
primarily causing death.

In response to the first question, the medical expert opined 
that there was no causal relationship between the veteran's 
death and the service-connected varicose veins of the right 
lower extremity.  The medical expert noted that, although 
there was an extremely remote possibility that the varicose 
veins had somehow triggered a fatal pulmonary embolus, this 
would be the first such case that he had ever encountered in 
his clinical experience and reading of medical literature.

With respect to the second question, the medical expert 
opined that, given that no clear etiology had been 
established for the veteran's death, no causal connection 
could be established between the varicose veins of the right 
lower extremity and the veteran's death.  He further opined 
that any attempt to establish a relation of causality would 
be highly speculative.  It was noted that, even if it were 
established that the death was due to a pulmonary embolism, 
it would be extremely unlikely that the varicose veins of the 
right lower extremity had induced the embolism.  Thus, the 
medical expert concluded that the probability that the 
veteran's death had been materially or substantially caused 
or hastened by the service-connected varicose veins of the 
right leg was no more than 1:1000.

In response to the third question, the medical expert noted 
that he viewed the question as a hypothetical question asking 
whether the right lower extremity condition had impaired the 
veteran's health such that he would be more susceptible to 
other mortal diseases or injuries.  The medical expert opined 
that there was a moderate probability that the impaired right 
lower extremity venous function could have caused decreased 
exercise tolerance, which would have had a debilitating 
impact on overall health.  It was noted that the likely 
causes of death were stroke, coronary artery disease, or a 
pulmonary embolism.  It was further noted that poor exercise 
tolerance had a modest association with all three conditions, 
such that they were more likely to develop.  Thus, the 
medical expert reasoned that, putting this weak chain of 
association together, there was a moderate chance 
(approximately 1:4 probability) that the service-connected 
varicose veins of the right lower extremity resulted in 
debilitating effects to the extent that they rendered the 
veteran materially less capable of resisting the effects of 
the unspecifiable disease process that caused his death.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for arteriosclerosis or 
cardiovascular-renal disease on a presumptive basis when 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The appellant has advanced two theories in support of her 
claim that the veteran's death was connected to an incident 
of service.  First, she contends that the veteran's service-
connected varicose veins of the right leg led to his death.  
Second, she suggests that the veteran incurred shrapnel 
wounds in both legs in service, which led to a bilateral 
varicose vein disorder.  She asserts that the varicose vein 
disorder developed into deep-vein thrombosis, which caused a 
pulmonary embolism that resulted in the veteran's untimely 
death.

At the time of the veteran's death, service connection was in 
effect for the residuals of a gunshot wound to the right 
shoulder, moderate, Muscle Group II, evaluated as 20 percent 
disabling; varicose veins of the right lower leg, evaluated 
as 10 percent disabling; and infectious hepatitis, evaluated 
as noncompensably disabling.

The corrected death certificate indicates that the veteran's 
immediate cause of death was hypertensive atherosclerotic 
cardiovascular disease and that complications of superficial 
phlebitis contributed to death but were not related to the 
immediate cause of death.  In March 1999, a VHA medical 
expert reviewed the claims file and opined that an 
unspecifiable disease process had caused the veteran's death, 
but that the likely causes of death were stroke, coronary 
artery disease, or a pulmonary embolism.

The evidence does not demonstrate that the veteran developed 
cardiovascular disease or suffered a stroke as a result of 
service.  A review of the record reveals that, upon 
separation examination in July 1946, examination of the 
cardiovascular and neurological systems yielded normal 
results.  The earliest medical evidence of cardiovascular 
disease is dated in June 1977, when hypertensive vascular 
disease was diagnosed following a service department 
examination.

In March 1999, a VHA medical expert opined there was a 
moderate chance (approximately 1:4 probability) that the 
service-connected varicose veins of the right lower extremity 
had resulted in debilitating effects to the extent that they 
rendered the veteran materially less capable of resisting the 
effects of the unspecifiable disease process that caused his 
death.  The opinion was based on what the physician 
characterized a "weak chain of association" between 
varicose veins of the right lower extremity, decreased 
exercise tolerance, and stroke, coronary artery disease, or a 
pulmonary embolism.  The Board observes that the VHA medical 
expert introduced a hypothetical chain of evidence that is 
not confirmed by the medical evidence of record.  
Furthermore, the medical expert's finding of a 
1:4 probability, based on a weak chain of association, is 
simply is too speculative to allow the Board to determine 
that the evidence supports the claim or that the evidence for 
and against the claim is in equipoise.  Consequently, there 
is no basis for concluding that hypertensive atherosclerotic 
cardiovascular disease or a stroke was incurred or aggravated 
as a result of service.

With respect to a pulmonary embolism, the Board observed 
that, in an August 1995 letter, the private physician 
reported that he had diagnosed superficial phlebitis, 
possibly a component of deep-vein thrombosis, after examining 
the veteran in June 1995.  He noted that an acute pulmonary 
embolism in the context of untreated deep-venous thrombosis 
was a possible cause of the veteran's death.  However, both 
the August 1995 letter and the June 1995 record of the 
clinical visit reference only observations of chronic severe 
venous insufficiency with extensive varicosities of the left 
calf.  The veteran's left leg disability has not been 
etiologically linked to an incident of service.  Although the 
veteran's family informed the physician that the veteran had 
suffered a war wound in which shrapnel had injured the left 
calf, resulting in the subsequent development of obvious 
venous varicosities, the incurrence of such an injury is not 
supported by either the service medical records or by post-
service medical evidence.

Furthermore, in a March 1999 letter, a VHA medical expert 
opined that there was no causal relationship between the 
veteran's death and the service-connected varicose veins of 
the right lower extremity.  He suggested that any attempt to 
establish a relation of causality would be highly 
speculative.  The medical expert concluded that, even if it 
were established that the death was due to a pulmonary 
embolism, it would be extremely unlikely that the varicose 
veins of the right lower extremity had induced the embolism.  
As noted above, the VHA medical expert opined there was a 
moderate chance (approximately 1:4 probability) that the 
service-connected varicose veins of the right lower extremity 
had resulted in debilitating effects, characterized as 
decreased exercise tolerance, to the extent that they would 
have rendered the veteran materially less capable of 
resisting the effects of a pulmonary embolism.  Again, this 
speculation does not provide the degree of certainty to 
permit the Board to find that the evidence supports the claim 
or that the evidence for and against the claim is in 
equipoise.  Consequently, there is no basis for concluding 
that a pulmonary embolism was incurred or aggravated as a 
result of service.

Based on a comprehensive review of the record, the Board 
concludes that neither the service-connected disorders nor 
any other incident of service caused the veteran's death or 
contributed substantially or materially to cause the 
veteran's death by combining with any other disease or 
disorder to cause or assist in the production of death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

